Per Curiam,
There is but a single specification of error in this case, and that is to a portion of the charge of the court. We cannot say it contains any serious error. There was but a single question of fact in the case, and that was, whether the plaintiff sold his stock of goods to the defendant, or to his sons. The jury have *30found that' he sold them to the defendant, and there is nothing in that portion of the charge of the learned judge assigned as error .that would justify us in reversing the judgment.
Judgment affirmed.